703 S.E.2d 157 (2010)
BROWN BROS. HARRIMAN TRUST
v.
BENSON.
No. 186P09-3.
Supreme Court of North Carolina.
November 4, 2010.
William R. Culp, Jr., Charlotte, for John H. Benson.
Paul A. Kohut, Charlotte, for Brown Brothers Harriman Trust.
*158 Edward G. Connette, III, Charlotte, for Ruth Pringle Pipkin Franklin.
James E. Creamer, Jr., Winston-Salem, for Unborn Heirs.
Lynn F. Chandler, for Anne P. Benson.
Cheryl A. Marteney, New Bern, for North Carolina Bankers Association.
The following order has been entered on the motion filed on the 16th of July 2010 by Defendants (John H. Benson, Anne H. Benson and Linley C. Benson) Under Rule 2 to Treat Appeal Based on a Substantial Constitutional Question:
"Motion Denied by order of the Court in conference this the 4th of November 2010."